DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the Remarks and Arguments filed on 05/26/2021, 06/10/2021, 06/17/2021 and Amended Claims filed on 06/17/2021
Application is filed as a DIV of 15/888,200 which is a PAT 10,542,206
The Application claims a FP date of 02/08/2017
Claims 20-21, 23, 32-34 are new
Claims 2, 17, 19 and new claims 20, 32 and 34 are independent
Claims 2-21, 23, 32-34 are pending

Response to Arguments
Applicant's arguments filed 05/26/2021, 06/10/2021 and 06/17/2021 have been fully considered. In view of the Amendments filed to the Specification on 05/26/2021, the objection to the Specification has been withdrawn and in view of the Terminal Disclaimer filed on 06/17/2021 the Double Patenting Rejection has been withdrawn.
Applicant’s arguments filed on 05/26/2021 with regards to 35 U.S.C 102 rejection on independent claims has been fully considered, but is not persuasive.  In response to the arguments made on page 11 of the Remarks document filed on 05/26/2021 and in view of the amendments made, Examiner has brought in new references that teaches the new limitations subject tracking”.  Further in the same document on page 13, Applicant further alleges that Muramatsu does not teach that “information indicating the position of the gaze region and information indicating a region of a main object can be displayed in identical position (superimposed) or can be independently determined, based on user’s operation” is not recited in the rejected claims.
Muramutsa’s deficiency in disclosing the amendments is taught by Popovich in view of Sakegi reference that is now used to teach all the limitations of the independent claims and an explanation is set forth in the following detailed rejection.  Due to the variation in claim scope via amendments a new ground of rejection is proper.
In view of these arguments, Examiner would like to maintain the rejections as detailed in the following action.

Claim Objections
Claims 2, 17, 19, objected to because of the following informalities:  These claims recite “wherein, according to an operation of a first instruction member, the circuitry determines whether the first region the second region information, which a position of the second region information is determined by the first region are displayed or the first region information and the second region information, wherein the first region and the second region independently .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-8 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter “less noticeable” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 6, 10, 13, 17-21, 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant disclosed prior art Muramatsu (U.S. Patent Number 7,978,879 B2) in view of Popovich et al. (U.S. Patent Publication Number 2016/0209657 A1) and further in view of Sakaegi (U.S. Patent Number 5,808,678 – cited in the Office Action posted on 03/03/2021).

Regarding Claims 2, 17, 19-20, 32 and 34, Muramatsu discloses an image processing apparatus (Fig 1 shows the structure of the camera (image processing apparatus)), comprising: 
circuitry which obtains a shot image by an image sensor (this is described by Muramatsu in Col 4, lines 17-30; first image sensor 12 captures a subject image); 
(In Col 4, lines 60-67, Muramatsu discloses the subject racking and photometric which is interpreted as “gaze region”; Fig 5 – element 47 and in Col 4, lines 60-67, Muramatsu discloses a second image sensor 25 which captures the subject image for purpose of subject tracking and in  Col 6, lines 15-30, Muramatsu discloses the “subject tracking operation” which specifies a tracking area in the subject image and subject tracking subject area 47) based on a detection result from a gaze region detecting sensor different from the image sensor (Muramatsu discloses that this is done by a second image sensor 25);
determines a second region that is a region of a main object Fig 5A – area 49 which is the image in the focus area); and 
performs control to display first region information indicating the first region and second region information indicating the second region (In Col 4, lines 55-60, Muramatsu discloses “subject image formed on the focusing screen is displayed with various types of information such as the focus detection position” and in Col 6, lines 38-50 he further discloses “superimposing area marks over the subject image formed”; Fig 5A further shows that the first region 47 is superimposed on second region 49); 
Muramatsu discloses about the second image sensor but fails to clearly disclose which analyses a reflected light from a user’s eye.
Instead in a similar endeavor, Popovich discloses which analyses a reflected light from a user’s eye (Popovich teaches about eye tracking sensor. In his entire disclosure and specifically in ¶0110 - ¶0114 Popovich teaches about detector and providing infrared illumination to the eye and track the propagating image light reflected from the eye.).  
Muramatsu and Popovich are combinable because both are related to tracking devices. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use detector and infrared illumination to track the eye as taught by Popovich in the imaging module disclosed by Muramatsu. 
The suggestion/motivation for doing so would have been to provide a compact, lightweight eye tracker with a large field of view, and a high degree of transparency to external light as disclosed by Popovich in ¶0018
Muramatsu in view of Popovich discloses wherein, according to an operation of a first instruction member (Muramatsu discloses this in Col 5, lines 1-15 where he discloses that the operation member 28 includes a switch and selectors which determines the focus detection area; In col 6, lines 20-30, Muramatsu further discloses using the same operation member during subject tracking), the circuitry determines the first region information and the second region information (In Col 4, lines 55-60, Muramatsu that the subject image formed on the focusing screen 20 is displayed with various types of information such as the focus detection position and the exposure value superimposed there up), but fails to clearly disclose which a position of the second region information is determined by the first region are displayed or the first region wherein the first region and the second region independently determined are displayed.
Instead in a similar endeavor, Sakaegi discloses which a position of the second region information is determined by the first region are displayed or the first region information and the second region information wherein the first region and the second region independently determined are displayed (This is taught by Sakaegi in Figs 2A, 2B, 2C and 6A, 6B where Sakaegi discloses the marker 201 and the cursor mark 203 in one view are superimposed and in another they are independently displayed). 
Muramatsu, Popovich and Sakaegi are combinable because all are related imaging and image processing and position designating. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use detector and infrared illumination to track the eye as taught by Popovich and use markers or cursor that could be superimposed or independently displayed as taught by Sakaegi in the imaging module disclosed by Muramatsu. 
The suggestion/motivation for doing so would have been to provide a compact, lightweight eye tracker with a large field of view, and a high degree of transparency to external light as disclosed by Popovich in ¶0018 and to allow user to designate position in a displayed finder image as disclosed by Sakaegi in Col 1, lines 65-67 and Col 2, lines 1-4.
Therefore, it would have been obvious to combine Muramatsu, Popovich and Sakaegi to obtain the invention as specified in claims 2, 17, 19-20, 32 and 34.

Regarding Claims 6 and 21, Muramatsu in view of Popovich and Sakaegi discloses wherein the circuitry changes display forms of the first region information and the second region information (Muramatsu discloses this in Col 9, lines 1-15 where he discloses about expanding to changing the sides of the first and second region).

Regarding Claim 10, Muramatsu in view of Popovich and Sakaegi discloses wherein the circuitry determines the second region in accordance with the operation of the first instruction member (Muramatsu discloses this in Col 5, lines 1-15 where he discloses that the operation member 28 includes a switch and selectors which determines the focus detection area).

Regarding Claim 13, Muramatsu in view of Popovich and Sakaegi discloses wherein, when the first instruction member is operated, the circuitry determines the second region based on an operation mode with respect to a focusing operation and information indicating a shooting state (Muramatsu discloses this in Col 8, lines 10-35 where he discloses the various photographic modes and again in Fig 13 and Col 13, lines 25-35).

Regarding Claim 18 and 33, Muramatsu in view of Popovich and Sakaegi discloses wherein the first instruction member is an operation button for providing instructions for shooting preparation (Muramatsu discloses this in Col 5, lines 1-15 where he discloses that the operation member 28 includes a switch and selectors which determines the focus detection area, which could be interpreted as providing guidance for shooting).

Regarding Claim 23, Muramatsu in view of Popovich and Sakaegi discloses wherein the circuitry makes the first region information less noticeable than the second region information (Muramatsu in Col 10, lines 55-65 discloses about tracking subject that becomes temporarily hidden behind another subject.).

Allowable Subject Matter
Claims 3-5, 7, 11-12 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-9 are objected as they depend on objected Claim 4.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287.  The examiner can normally be reached on Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/PADMA HALIYUR/Primary Examiner, Art Unit 2698